President.
The question may be of considerable importance, and deserve further discussion ; I hope, therefore, the party against whom our opinion is will put it in a way of being examined on a writ of Error. And I am glad, for this reason, that our opinion happens to be against the party best able to do this.
We do not admit the testimony. It would reduce that certainty of a registry, intended by the law, to a state of absolute uncertainty. An error in the christian name is essential, unless corrected by another description annexed, as wife, bishop, earl, &c. Fraud and perjury Would be let in, to defeat the purposes of the law, and make slaves of Negroes really free. The fault lies with the master, and he must bear the consequences.
Simonson tendered a bill of exceptions.
There was a verdict for the plaintiff.